internal_revenue_service number release date index number ---------------------------------------------- ----------------------------------- ------------------------- --------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc tege eoeg eo3 plr-128836-17 date date legend foundation ----------------------------------- trust date state a b will date court --------------------------------------- ------------------- --------- -------------------------- -------------------------- -------------------------------------------------------------- -------------------------- --------------------------------------------------- dear ------------------ this is in response to the letter dated date in which your representative requested rulings under sec_501 sec_507 sec_509 sec_4940 sec_4941 sec_4942 sec_4945 and sec_4958 of the internal_revenue_code with respect to the change in your foundation status from a non-functionally integrated type_iii_supporting_organization to a private_foundation facts and representation sec_1 the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-128836-17 foundation was established on date in state as a non-profit corporation by a and b foundation was recognized as a tax-exempt_organization described under sec_501 and was classified as a supporting_organization pursuant to sec_509 in its role as a type_iii_supporting_organization foundation provides grants to nine designated_beneficiary organizations foundation’s articles of incorporation provide that in order to receive distributions from foundation an organization must be an organization exempt from federal_income_tax under sec_501 which is not a private_foundation by reason of being described in sec_509 or sec_509 of the code or an organization described in sec_170 sec_2055 and sec_2522 of the code none of the beneficiaries can be disqualified persons within the meaning of sec_53_4958-3 and d foundation’s nine designated_beneficiary organizations are all described in sec_170 and in either sec_509 or sec_509 foundation’s board_of directors is made up of nine individuals three of the directors must be selected by the governing bodies of the designated beneficiaries three of the remaining six directors are individuals who would not be disqualified persons as described in sec_4946 the remaining three directors are members of a and b’s family within the meaning of sec_4946 foundation’s assets are mostly made up of cash and investments foundation’s assets are held in two separate funds the first fund contains assets that were initially contributed to foundation by a and b and any undistributed_earnings there are no specific restrictions placed on this general fund foundation’s second fund contains assets assigned to foundation by b from trust the assets in the second fund from the trust are subject_to the restrictions from a’s will will and must be kept separate from the assets contained in the first general fund pursuant to will trust was created for the benefit of b during b’s lifetime will provides that upon the death of b a portion of trust’s remaining assets will be transferred to foundation will also provides that distributions in any year from trust are limited to the greater of the residuary_estate income from that year or five percent of the residuary_estate total as of the first day of that year and that any distribution from trust must be specifically divided with a particular percentage of the distribution going to each of the nine designated beneficiaries will also provides that any assets assigned from trust to foundation by b that are in foundation’s second fund are subject_to these same distribution_requirements listed in will accordingly any distributions made by foundation from the second fund are subject_to the distribution_requirements provided in will the irs issued final regulations in for type_iii_supporting_organizations among other things the final regulations provide additional notice requirements that a type_iii_supporting_organization must provide to each of its supported organizations after considering the new requirements that type_iii_supporting_organizations are subject_to foundation determined that it could be run more efficiently as a private_foundation plr-128836-17 instead of as a supporting_organization after foundation is reclassified as a private_foundation it will no longer meet the notice and other requirements under sec_509 and sec_1_509_a_-4 foundation sought a judicial modification of trust in state to allow for foundation’s change in status to a private_foundation as part of the judicial proceedings foundation also sought to modify trust to eliminate the restrictions placed on distributions from trust by will pursuant to the distribution provisions provided in will some of the nine designated beneficiaries receive or less of the annual distributions from the foundation’s second fund foundation believes it can further its exempt_purpose better by focusing the annual distributions on the designated beneficiaries that receive the larger portions of the annual distribution provisions pursuant to will however this adjustment requires the modification to trust foundation provided notice of these proceedings to the attorney_general of state and the attorney_general declined to participate in them as part of the judicial proceedings foundation offered to each of the designated beneficiaries receiving the smaller percentage shares of the annual distributions a series of payments in exchange for the smaller designated beneficiaries relinquishing their rights to the mandatory distributions from foundation’s second fund most of the smaller designated beneficiaries accepted this offer the smaller designated beneficiaries that accepted the payout offer are referred to as the relinquishing beneficiaries all the remaining designated beneficiaries that will continue to receive annual distributions from foundation will be referred to as the remaining beneficiaries foundation entered into a settlement agreement with all the designated beneficiaries outlining the terms of the payments to the relinquishing beneficiaries and the continued distribution of funds to the remaining beneficiaries pursuant to the settlement agreement the relinquishing beneficiaries agree that they will no longer be designated beneficiaries of foundation’s second fund in exchange for two payment amounts determined from the relinquishing beneficiaries’ percentage amount given under trust and the fair_market_value of foundation’s second fund as of the trust conversion date and as of the final distribution date the calculations of the payment amounts were made to provide a reasonable estimate of the amount that the relinquishing beneficiaries would have otherwise received from foundation’s second fund foundation represents that it does not wish to terminate its private_foundation_status in tandem with any of the grants to the relinquishing beneficiaries pursuant to the settlement agreement and has not indicated any contrary intent to the secretary foundation further represents that no portion of any payment amount may be used for lobbying influencing the outcome of elections for grants to individuals other than for education scholarships or in any other manner for non-charitable purposes pursuant to the settlement agreement the remaining beneficiaries agree that their percentage shares of foundation’s second fund will be recalculated to reflect the plr-128836-17 equivalent shares of distributions made after foundation’s first and second funds are combined these shares will be recalculated again when trust terminates upon b’s death the calculations for the new distribution amounts are based on the remaining beneficiaries’ percentage amounts given under trust and the fair_market_value of foundation’s second fund as of the trust conversion date and the final distribution date and the fair_market_value of all the net assets held by foundation as of the trust conversion date and the final distribution date these calculations are intended to represent the same distributions that the remaining beneficiaries would have received if foundation did not combine its first and second funds on date the court granted foundation’s request to modify trust the date of the court’s judgment is effective upon the receipt by foundation of a private_letter_ruling from the irs rulings requested law and analysis requested ruling both the proposed conversion of foundation to a private_foundation and the transactions discussed in the settlement agreement will further one or more exempt purposes described in sec_501 revproc_2017_3 2017_1_irb_130 sec_3 provides that the internal_revenue_service will not issue a ruling on whether an organization is or continues to be described in sec_170 other than clause v or sec_170 including for example whether changes in an organization’s activities or operations will affect or jeopardize the organization’s status as an organization described in those sections sec_3 provides that the internal_revenue_service will not issue a ruling on whether an organization is or continues to be exempt from taxation under sec_501 as an organization described in sec_501 or sec_501 including for example whether changes in an organization’s activities or operations will affect or jeopardize the organization’s exempt status sec_3 provides that the internal_revenue_service will not issue a ruling on whether an organization is or continues to be described in sec_509 including for example whether changes in an organization’s activities or operations will affect or jeopardize the organization’s status as a public charity described in sec_509 - revproc_2017_5 2017_1_irb_230 provides procedures for obtaining determination letters on public charity status section provides that a tax-exempt_organization should file form_8940 for miscellaneous determinations including a reclassification of foundation status from public charity to private_foundation plr-128836-17 accordingly because foundation is required to file form_8940 to change its classification we are not ruling regarding whether the proposed conversion of foundation or the transactions discussed in the settlement agreement affect foundation’s status or classification requested ruling neither the proposed conversion of the foundation to a private_foundation nor the transactions discussed in the settlement agreement will give rise to excise_taxes under sec_4958 to foundation sec_4958 imposes on each excess_benefit_transaction a tax equal to percent of the excess_benefit the first_tier_tax this tax must be paid_by any disqualified_person as defined in sec_4958 f with respect to such transaction sec_4958 provides that if a tax is imposed by sec_4958 and there is knowing participation in the excess_benefit_transaction by an organization_manager there shall be imposed on such manager an excise_tax equal to percent of the excess_benefit unless such participation is not willful and is due to reasonable_cause sec_4958 provides that where an initial tax is imposed but the excess_benefit involved in such transaction is not corrected within the taxable_period an additional tax equal to percent of the excess_benefit involved is imposed and must be paid_by any disqualified_person with respect to such transaction the second_tier_tax there is no corresponding additional tax imposed on a foundation_manager sec_4958 in part defines excess_benefit_transaction as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit sec_4958 defines applicable_tax-exempt_organization as an organization described in either sec_501 or sec_501 of the code or an organization which was so described at any time during the five-year period ending on the date of the excess_benefit_transaction such term does not include a private_foundation as defined in sec_509 sec_4958 defines disqualified_person to include a any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family of a disqualified_person and c a 35-percent_controlled_entity plr-128836-17 sec_53_4958-3 defines disqualified_person as any person who was in a position to exercise substantial influence over the affairs of the applicable_tax-exempt_organization at any time during the five-year period ending on the date of the transaction sec_53_4958-3 provides that a person is deemed not to be in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization if the organization is described in sec_501 and exempt from tax under sec_501 an excess_benefit_transaction occurs when a charity provides an economic benefit directly or indirectly to or for_the_use_of any disqualified_person foundation states that none of the beneficiaries are disqualified persons within the meaning of sec_53_4958-3 and d therefore because none of the beneficiaries are disqualified persons the proposed reclassification and payments to be made pursuant to the settlement agreement will not give rise to an excise_tax liability to foundation pursuant to sec_4958 requested ruling payments made to the relinquishing beneficiaries and the remaining beneficiaries pursuant to the settlement agreement after foundation’s conversion date will not be self-dealing under sec_4941 sec_4941 imposes taxes on each act of self-dealing between a disqualified_person as defined in sec_4946 and a private_foundation taxes are imposed on both the self-dealers involved in an act of self-dealing and on any foundation managers who knowingly participate in an act of self-dealing even though sec_4941 does not impose a tax on a private_foundation when an act of self-dealing occurs a foundation with respect to which there has been an act of self-dealing is required to report it to the irs on its annual information_return which is the form_990-pf in this case sec_4941 provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 defines the term disqualified_person as a person who is a substantial_contributor to the private_foundation a foundation_manager an owner of more than percent of the total combined voting power of either a corporation the profit interest of a partnership or the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the private_foundation a member_of_the_family of any individual described previously a corporation partnership or trust of which persons described previously own more than percent or a government_official plr-128836-17 sec_509 provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_170 includes an educational_organization which normally maintains a regular facility and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on sec_1_509_a_-2 provides that organizations described in sec_170 other than in clauses vii and viii are excluded from the definition of private_foundation by sec_509 sec_53_4946-1 provides that for purposes of chapter and certain other purposes an organization described in sec_509 or is not a disqualified_person sec_53_4946-1 provides that for purposes of sec_4941 the term disqualified_person does not include organizations that are described under sec_501 foundation states that all of its beneficiaries are described under sec_509 or sec_509 accordingly the relinquishing and the remaining beneficiaries are not disqualified persons to foundation and transfers to them are not subject_to the self- dealing tax of sec_4941 requested ruling payments made by foundation to the relinquishing beneficiaries and the remaining beneficiaries pursuant to the settlement agreement after the date foundation converts to a private_foundation will be treated as qualifying distributions under sec_4942 at such times as the payments are actually paid to the beneficiary sec_4942 generally imposes a tax on the undistributed_income_of_a_private_foundation other than an operating_foundation under sec_4942 for any taxable_year that has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year sec_4942 defines undistributed_income for any taxable_year as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made out of such distributable_amount for such taxable_year sec_4942 defines qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 plr-128836-17 sec_170 provides that the term charitable_contribution means a contribution or gift to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes sec_170 further defines a charitable_contribution to include a contribution to a corporation trust or community chest fund or foundation that is organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_53_4942_a_-3 provides that the amount of a qualifying_distribution of property is the fair_market_value of such property as of the date such qualifying_distribution is made the amount of an organization’s qualifying_distribution will be determined solely on the cash_receipts_and_disbursements_method of accounting described in sec_446 sec_53_4942_a_-3 defines the term qualifying_distribution in relevant part as any amount including program related investments and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or sec_170 other than any contribution to a private_foundation which is not an operating_foundation or to an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation under sec_4942 a qualifying_distribution includes any amount_paid to accomplish one or more purposes described in sec_170 or sec_170 other than a distribution to a private_foundation all of the beneficiaries to the settlement agreement payments are organizations that are described under sec_170 or sec_170 furthermore foundation’s articles of incorporation specifically provide that in order to receive distributions from foundation an organization must be an organization exempt under sec_501 and described in sec_509 or sec_509 or is an organization described in sec_170 accordingly because all of the payments made by foundation pursuant to the settlement agreement are paid to accomplish purposes described in sec_170 or sec_170 the payments would constitute qualifying distributions as of the dates that the payments are actually made to the beneficiaries requested ruling payments made by foundation to the relinquishing beneficiaries and the remaining beneficiaries pursuant to the settlement agreement after the date foundation converts to a private_foundation will not constitute taxable_expenditures under sec_4945 sec_4945 imposes a tax on each taxable_expenditure of a private_foundation plr-128836-17 sec_4945 provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation to carry on propaganda or otherwise to attempt to influence legislation to influence the outcome of any specific public election or to carry on any voter registration drive or as a grant to an individual for travel study or other similar purposes by such individual or as a grant to an organization unless said organization is described in paragraph or of sec_509 or an exempt_operating_foundation as defined in sec_4940 or the private_foundation exercises expenditure_responsibility with respect to such grants in accordance with sec_4945 or for any purpose other than one specified in sec_170 sec_509 provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_53_4945-5 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in sec_509 or other than one described in sec_4942 unless the private_foundation exercises expenditure_responsibility with respect to such grant sec_53 a provides that for purposes of sec_4945 an organization will be treated as a sec_509 organization if it is an organization described in sec_170 or sec_511 even if it is not described in sec_501 foundation states all of the beneficiary organizations to the settlement agreement payments are described under sec_509 or sec_509 the settlement agreement further provides that no portion of any payment amount made pursuant to the agreement may be used for lobbying influencing the outcome of elections for grants to individuals other than for education scholarships or in any other manner for non- charitable purposes accordingly payments made to the relinquishing and the remaining beneficiaries pursuant to the settlement agreement are not taxable_expenditures that are subject_to tax under sec_4945 requested ruling payments made by foundation to the relinquishing beneficiaries and the remaining beneficiaries pursuant to the settlement agreement after the date foundation converts to private_foundation_status will not result in a termination of foundation’s private_foundation_status under sec_507 and will not subject foundation to any termination_tax liability under sec_507 of the code sec_507 provides that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if it notifies the secretary of its intent to accomplish such a termination or with respect to such plr-128836-17 organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that it is liable for the tax imposed by sec_507 and either such organization pays the tax or any portion not abated under sec_507 or the entire amount of such tax is abated under sec_507 sec_507 says that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_1_507-1 provides that except as provided in sec_1_507-2 the status of any organization as a private_foundation shall be terminated only if such organization notifies the district_director of its intent to accomplish such termination or i with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to a liability for tax under chapter and ii the commissioner notifies such organization that by reason of subdivision i of this subparagraph such organization is liable for the tax imposed by sec_507 and either such organization pays the tax imposed by sec_507 or the entire amount of such tax is abated under sec_507 sec_1_507-1 provides that a transfer of all or part of a private foundation’s assets to one or more private_foundations pursuant to a transfer described in sec_507 such transferor foundation will not be deemed to have terminated its private_foundation_status under sec_507 sec_1 b provides that neither a transfer of all the assets of a private_foundation nor a significant disposition of assets by a private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 sec_1_507-3 provides that the term significant disposition of assets to one or more private_foundations shall include any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations for the taxable_year is twenty-five percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year foundation represents that it does not intend to terminate its private_foundation_status under either sec_507 or b even if the distributions it makes to the beneficiaries exceeds twenty-five percent or more of the fair_market_value of foundation’s net assets nor is there any indication that foundation committed any willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to a liability for tax under chapter since foundation will not elect to terminate pursuant to plr-128836-17 sec_507 or b foundation’s private_foundation_status will not be terminated under sec_507 and foundation is not subject_to a termination_tax pursuant to sec_507 provided that foundation does not commit any willful repeated acts or failures to act or a willful and flagrant act or failure to act that gives rise to a liability for tax under chapter requested ruling for the calendar_year that includes the date that foundation converts to a private_foundation foundation’s liability for the excise_tax under sec_4940 will apply only to net_investment_income earned during the part of that year during which foundation was classified as a private_foundation and foundation’s distributable_amount under sec_4942 will be computed on the basis of only such part of that year sec_4940 imposes an excise_tax on a private foundation’s net_investment_income for the taxable_year sec_4940 defines net_investment_income as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds the deductions allowed under sec_4940 sec_4940 provides in part that for purposes of sec_4940 the term gross_investment_income means the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans and royalties sec_4942 generally imposes a tax on the undistributed_income_of_a_private_foundation other than an operating_foundation under sec_4942 for any taxable_year that has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year sec_4942 defines undistributed_income for any taxable_year as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made out of such distributable_amount for such taxable_year sec_4942 provides that the term distributable_amount means with respect to any private_foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus the income modifications described in sec_4942 reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 defines the term ‘minimum investment return’ a sec_5 percent of the excess of the aggregate fair_market_value of a private foundation’s assets other than those which are used or held for use directly in carrying out the foundation’s exempt_purpose over the acquisition_indebtedness with respect to assets whose fair market values are included in the calculation sec_53_4942_a_-2 provides that in any case in which a taxable_year is a period less than months the applicable_percentage to be applied under plr-128836-17 sec_4942 shall be equal to percent multiplied by a fraction the numerator of which is the number of days in such short taxable_period and the denominator of which is prior to foundation’s reclassification foundation is a public charity supporting_organization described in sec_509 excise_taxes under sec_4940 and sec_4942 are applicable only to private_foundations consequently foundation will only be subject_to sec_4940 and sec_4942 taxes after it is reclassified as a private_foundation thus sec_4940 taxes will apply only to the net_investment_income that foundation receives after the reclassification furthermore the distributable_amount under sec_4942 will be computed based on the short taxable_period following foundation’s reclassification to private_foundation_status requested ruling foundation will be required to file both a form_990 to report activity occurring during the portion of the conversion year before the reclassification while foundation is a type_iii_supporting_organization and a form_990-pf to report activity occurring during the portion of the conversion year beginning after the reclassification when foundation will be a private_foundation sec_6001 provides that every person liable for a tax imposed by the code or for collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides that except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe the instructions for the form_990 return of organization exempt from income_tax provide that the form_990 is filed by organizations described in sec_501 other than private_foundations the instructions for the form_990-pf return of private_foundation or sec_4947 nonexempt_charitable_trust treated as a private_foundation provide that the form_990-pf is filed by tax-exempt private_foundations during the tax_year that foundation is reclassified foundation will be classified as a public charity under sec_509 for the portion of the year prior to the reclassification and as a private_foundation for the portion of the year after the reclassification public_charities are required to file a form_990 private_foundations are required to file a form_990-pf accordingly foundation should file a form_990 reflecting its activities for the portion of the tax_year that it is a public charity under sec_509 and foundation plr-128836-17 should file a form_990-pf reflecting its activities for the portion of the year after the reclassification when it is a private_foundation conclusion based on the foregoing and assuming the accuracy of the facts and representations described herein we rule as follows with respect to foundation pursuant to revproc_2017_3 and revproc_2017_5 we are not ruling regarding whether the proposed conversion of foundation or the transactions discussed in the settlement agreement affect foundation’s tax-exempt status or classification foundation’s reclassification to a private_foundation and the payments made to the beneficiaries pursuant to the settlement agreement will not constitute an excess_benefit_transaction under sec_4958 to foundation foundation’s reclassification to a private_foundation and the payments made to the beneficiaries pursuant to the settlement agreement will not constitute self- dealing under sec_4941 payments made by foundation to the beneficiaries pursuant to the settlement agreement will be qualified distributions for foundation under sec_4942 payments made by foundation to the beneficiaries pursuant to the settlement agreement will not constitute taxable_expenditures under sec_4945 payments made by foundation to the beneficiaries pursuant to the settlement agreement will not result in a termination of foundation’s private_foundation_status under sec_507 and will not subject foundation to any termination_tax liability under sec_507 for the tax_year that foundation reclassifies to a private_foundation foundation’s liability for sec_4940 taxes will only apply to the net_investment_income that foundation receives after the reclassification furthermore the distributable_amount of foundation’s income under sec_4942 will be computed based on the short taxable_period following foundation’s reclassification to a private_foundation for the tax_year that foundation reclassifies to a private_foundation foundation should file a form_990 reflecting its activities for the portion of the tax_year that it is a public charity under sec_509 and foundation should file a form_990-pf reflecting its activities for the portion of the tax_year after the reclassification when it is a private_foundation plr-128836-17 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 2017_1_irb_1 this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 no ruling is granted as to whether foundation qualifies as an organization described in sec_501 and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling this letter is directed only to foundation sec_6110 provides that it may not be used or cited by others as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions about this ruling please contact the person whose name and phone number are shown in the heading of this letter sincerely don spellmann senior counsel exempt_organization branch tax exempt government entities enclosure notice notice of intention to disclose redacted copy of this letter cc
